DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims, filed 07/02/2021, overcomes the 35 USC 112(b) rejections set forth in the previous office action. These rejections have been withdrawn, however the amended claims present new 112(b) issues which are detailed below.
	
		Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 was filed after the mailing date of the Non-Final Rejection on 04/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97 and, along with the submitted copies of the Non-Patent Literature, remedies the clarity issues of the previously submitted IDS.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 07/02/2021.  These drawings are not acceptable. As stated in MPEP 1.121(d), all replacement sheets in replacement drawings must be labeled with "replacement sheet". It appears that sheets 1, 9 and 10 are replacement sheets, but they do not have the appropriate label. Therefore, they are objected to.
Claim Rejections - 35 USC § 112
Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, the claim is indefinite for reciting “the tip having an elongated tip portion with a distal end that tapers to a point” in line 4. This limitation renders the claim indefinite because “an elongated tip portion” is already recited in claim 1 in line 8, and it is unclear if this is the same feature or a unique and separate one. Additionally, claim 1 recites “a tapered end” in line 13 and it is unclear if “a distal end that tapers to a point” is the same feature or a unique and separate one. Based on the disclosure, the examiner believes that these features recited in claim 14 are the same that have already been recited in claim 1. Therefore, for the purpose of examination, the claim will be interpreted as reciting “and wherein the tip comprises a flexible material surrounding the shank
	Regarding claim 19, the claim is indefinite for reciting “wherein the tip is substantially the same length and width as the base” in line 2. This limitation renders the claim indefinite because it is unclear what the metes and bounds of the word “substantially” is. There is no set range of values that correspond to the word “substantially” and it is therefore vague. For the purpose of examination, “substantially” will be interpreted as reciting +/- 2 mm of the values that follow it. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052612 (Smailus) in view of US 5211560 (Lowder et al.).
Regarding claim 1, Smailus teaches a polishing bur (Abstract; Paragraph 0002; Figure 6) comprising: a base of the bur having a base width (Figure 6, #36); a connector on the base forming a proximal end of the bur (Paragraph 0001), the connector attachable to a handpiece for moving the bur to polish a tooth (Paragraph 0029); and a tip extending from the base to form a distal end of the bur (Figure 6, #41), the tip having a tip width that is the same as or less than the base width along the length of the tip (Figure 6; width of tip #41 is less than base #36 along its length), the tip comprising: an elongated tip portion (Figure 6, #41) having: an elongated shank centered on and extending from the base (Figure 6, #44), the elongated shank positioned within the elongated tip portion (Figure 6), an outer covering surrounding the elongated shank (Figure 6, #41M), the outer covering comprising a pliant material around the elongated shank (Paragraph 0034). Smailus does not teach interproximal use and does not teach a tapered end connected to the elongated tip portion, the tapered end linearly tapering inward to form a pointed end.
Lowder et al. teaches a polishing bur for interproximal use (Abstract; Figure 3; Column 1, lines 59-63) wherein the tapered end connected to the elongated tip portion is linearly tapered inward to form a pointed end (Column 1, lines 59-63; Figure 3, #32). Lowder et al. teaches that this tapered end is 
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the polishing bur of Smailus to include the interproximal application and the tapered tip of Lowder et al. This tapered tip would have been an obvious modification to make in order to allow for interproximal use, and the interproximal use would have been an obvious modification to make in order to provide smoothing effects between the teeth.
Regarding claim 5, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Smailus further teaches wherein the elongated tip portion is cylindrical in shape and has a constant width along its length (Figure 6, #41). 

    PNG
    media_image1.png
    795
    406
    media_image1.png
    Greyscale

Smailus Figure 6, Annotated
Regarding claim 14, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Smailus further teaches wherein the tip and the base are 
Regarding claim 18, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Smailus further teaches wherein the tip and the shank each have a constant width along their lengths (Figure 6; Paragraph 0040).
Claims 2, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052612 (Smailus) in view of US 5211560 (Lowder et al.) and US 2007/0101797 (Quan et al.).
Regarding claim 2, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Smailus teaches wherein the tip has a tip length and the base has a base length (Figure 6, #41 and #36 both have a length) but does not teach the tip length is within 2 mm of the base length.
Quan et al. teaches a dental tool (Abstract) comprising a base (Figure 2C, #16) and a tip portion (Figure 2C, #22), wherein the base portion can have a length within 2 mm of the tip length (Paragraph 0104 teaches that the length of the tip and base could both be 10 mm).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the polishing bur of Smailus in view of Lowder et al. to have the base and tip length be within 2 mm of each other, as taught by Quan et al. This would have been an obvious modification to make because discovering the optimum or workable ranges for a dimension involves only routine skill in the art (See In re Alter, 220 F.2d 454) and further choosing these relatively small dimensions would prevent possible breakage and failure of the bur during use.
Regarding claims 9 and 10, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the shank length is 11 mm and is above 10 mm. 
Quan et al. teaches a dental tool (Abstract) wherein the shank length is 11 mm and is above 10 mm (Paragraph 0104; Figure 2b, #16). 
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the polishing bur of Smailus in view of Lowder et al. to have the shank length be 11 mm as taught by Quan et al. This would have been an obvious modification to make because discovering the optimum or workable ranges for a dimension involves only routine skill in the art (See In re Alter, 220 F.2d 454) and further choosing this length for the shank would allow the user to reach teeth and surfaces farther back in the patient’s mouth.
Regarding claim 11, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the tip length is 12.5 mm. 
Quan et al. teaches a dental tool (Abstract) wherein the tip length is 12.5 mm (Paragraph 0104; Figure 2b, #22). Quan et al. teaches that these length dimensions allow the instrument to be used in curved root canals, if so desired (Abstract). 
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the polishing bur of Smailus in view of Lowder et al. to have the tip length be 12.5 mm as taught by Quan et al. This would have been an obvious modification to make as it would allow the instrument to be used in root canal operations in addition to interproximal operations, if desired by the user.  
Regarding claim 17, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Smailus further teaches the shank has a shank length (Figure 6, #44 has a length) and a shank width (Figure 6, #44 has a width) and further teaches wherein the shank is .3 mm shorter than the tip (Paragraph 0033 teaches that the thickness of the abrasive layer may ,3mm; 
Quan et al. teaches a dental tool (Abstract) comprising a base (Figure 3, #16) and a tip portion (Figure 3, #22), with a shank disposed within the tip (Figure 2c, #16; Paragraph 0117 states that #16 runs through #22, the shank is considered to be the portion of #16 within #22), wherein the tip length is 12 mm or more (Paragraph 0104) and the shank width is .8 millimeters or more (Paragraph 0103). Quan et al. teaches that this shank width helps the instrument be more flexible (Paragraph 0093).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the interproximal polishing bur of Smailus in view of Lowder et al. to have the shank width and tip length of Quan et al., and in doing so, the shank length would be 11 millimeters or more because the difference in length between the shank and tip, as stated above, is .3 mm. This width modification would have been an obvious modification to make so that the instrument could be more flexible and bend into different spaces, and the length modification of the tip would have been an obvious modification to make because it would allow the bur to contact a greater surface area at once during operation, making operation more efficient. Additionally, discovering the optimum or workable ranges for a dimension involves only routine skill in the art (See In re Aller, 220 F.2d 454).
Claims 3, 4, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052612 (Smailus) in view of US 5211560 (Lowder et al.) and US 2003/0181154 (Fischer et al.).
Regarding claims 3 and 4, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 but Smailus does not teach wherein the connector comprises a notch around a circumference of the connector and wherein the connector and proximal end of the base comprise a divot that forms a flattened area for connection to and operation of the bur by the handpiece.

It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the polishing bur of Smailus in view of Lowder et al. to include the connection notch and divot of Fischer et al. This would have been an obvious modification to make in order to allow the tip to be easily connected to a dental drive tool. 
Regarding claim 6, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the shank, the base, and connector are composed of metal.
Fischer et al. teaches a polishing bur (Figure 1; Abstract) wherein the shank, the base, and connector are composed of metal (Paragraph 0026). Fischer et al. teaches that metal is used so that the shank, base and connector are rigid (Paragraph 0026).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the polishing bur of Smailus in view of Lowder et al. to further include the metal material as taught by Fischer et al. This would have been an obvious modification to make so that most of the device would be rigid and therefore would not be deformed during rotation.
Regarding claim 15, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the shank, the base, and the connector are composed of metal, and the outer covering is composed of rubber that surrounds the shank entirely.
Fischer et al. teaches a polishing bur (Figure 1; Abstract) wherein the shank, the base, and connector are composed of metal (Paragraph 0026), and the outer covering is composed of rubber that 
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the polishing bur of Smailus in view of Lowder et al. to further include the metal and rubber materials taught by Fischer et al. this would have been an obvious modification to make so that most of the tool would not deform while rotating, but the tip could flexibly compress to fit within interproximal spaces.
Regarding claim 16, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the shank, the base, and the connector are composed of metal, and the outer covering is composed of rubber, the outer covering surrounding the shank entirely, wherein the connector comprises a notch around the connector, wherein the connector and proximal end of the base comprise a divot forming a flattened portion of the connector.
Fischer et al. teaches a polishing bur (Figure 1; Abstract) wherein the connector comprises a notch around the connector (Annotated Figure 1), wherein the connector and proximal end of the base comprise a divot forming a flattened portion of the connector (Annotated Figure 1; Paragraph 0034), the outer covering surrounding the shank entirely (Annotated Figure 1; the shank is just the portion within the head #20). Fischer et al. teaches that the notch and divot are useful for adapting the tip to be attached to a dental drive apparatus (Abstract). In a different embodiment, Fischer et al. also teaches wherein the shank, the base, and the connector are composed of metal (Paragraph 0026), and the outer covering is composed of rubber (Paragraph 0030). Fischer et al. teaches that metal is used so that the shank, base and connector are rigid (Paragraph 0026), and the rubber is used because of its flexibility (Paragraph 0030).
.
Claims 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052612 (Smailus) in view of US 5211560 (Lowder et al.) and US 4522595 (Selvidge).
Regarding claims 7 and 13, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 but is silent to wherein the tip width is 1.8 mm and wherein the tip width is below 2 mm. 
Selvidge teaches an interproximal polishing tool (Abstract; Figure 1; Column 3, lines 18-20) wherein the tip width is approximately 1.8 mm (Figure 2, "a"; Column 2, lines 62-68) and wherein the tip width is below 2 mm (Figure 2, “a”; Column 2, lines 62-68). Selvidge teaches that this measurements are used so that the tool can be used interproximally (Column 2, lines 62-63).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the polishing bur of Smailus in view of Lowder et al. to have the width measurements of Selvidge. This would have been an obvious modification to make so that the tool could be used on as many surface as possible, including interproximal surfaces which require small tools in order to be reached.
Regarding claim 8, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the shank width is .8 mm. 

It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the polishing bur of Smailus in view of Lowder et al. to further include the shank measurements taught by Selvidge. This would have been an obvious modification to make so that the tip could be resiliently deformed in order to bend into and around interproximal spaces.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052612 (Smailus) in view of US 5211560 (Lowder et al.) and US 2017/0245958 (Smail).
Regarding claim 12, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the tip length is above 12 mm.
Smail teaches a dental bur (Abstract, Figure 3) wherein the tip length is above 12 mm (Figure 3; Paragraphs 0031-0043). Smail teaches that these dimensions are useful for this implementation of using a dental bur for reducing and flattening bone or dental tissue without damaging soft tissue (Paragraph 0045; Abstract).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the interproximal polishing bur of Smailus in view of Lowder et al. to include the tip length of Smail. This would have been an obvious modification to make in order to make the device capable of reducing and flattening bone or dental tissue without damaging surrounding soft tissue. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052612 (Smailus) in view of US 5211560 (Lowder et al.), US 4522595 (Selvidge) and US 2002/0037490 (Oyamada et al.).
Regarding claim 19, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Smailus teaches the tip being longer than the shank (Figure 6, 
Oyamada et al. teaches a dental bur (Abstract) wherein the tip is approximately as long as the base (Paragraph 0017 and Paragraph 0018). Oyamada et al. teaches that the total length is necessary in order to effectively operate with the dimensions of a user's mouth (Paragraph 0019) and that the length of the base must be around 9 mm in order to fit with a typical dental turbine tool (Paragraph 0018).
Selvidge teaches a interproximal polishing tool (Abstract; Figure 1; Column 3, lines 18-20) wherein the tip width is approximately the same as the base width (Figure 2; Column 2, lines 62-68; the tip width "a" can be .5 mm-2 mm, and the base #12 is shown as being between the width of "a" and the width of the reduced end, which can be .2 mm. Therefore, the base and tip have approximately the same width). Selvidge teaches that these measurements are used so that the tool can be used interproximally (Column 2, lines 62-63).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the polishing bur of Smailus in view of Lowder et al. to include the specific length dimensions of Oyamada et al. This would have been an obvious modification to make so that the tool could work well with the dimensions of a user's dentition, and could fit within a standard handpiece. Furthermore, it would have been obvious to modify the polishing bur of Smailus in view of Lowder et al. to have the width measurements of Selvidge so that the tool could be used on as many surface as possible, including interproximal surfaces which require small tools in order to be reached.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0052612 (Smailus) in view of US 5211560 (Lowder et al.) and US 4830615 (Feinman et al.).

Regarding claim 20, Smailus in view of Lowder et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Lowder et al. teaches a method of using a polishing bur by 
Feinman et al. teaches a method of using a dental tool for interproximal finishing (Abstract; Column 4, lines 25-35) wherein the one or more of the surfaces forming the interproximal space can be a crown (Column 4, lines 33-35). Feinman et al. teaches that this is helpful for correctly fitting a crown as it abuts a tooth (Column 6, lines 14-28).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the device of claim 1 to be used in the method as taught by Lowder et al., and have the method modified to include a crown as taught by Feinman. It would have been obvious to use this method to provide a smooth surface in between the teeth, and would have been obvious to use this method in between a crown and tooth so that a crown and space to receive the crown can be provided with a proper and comfortable fit.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THOMAS DREW AGGER/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772